Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Species Elections
This application contains claims directed to the following patentably distinct species:
Applicant is required to elect:
a)  Elect a single inhibitor of ataxia telangiectasia and Rad3-related (ATR) kinase from those recited in Claim 4 or otherwise disclosed.  
b) A single ischemic disease associated with Ca2+ from those recited in Claim 2 or otherwise disclosed.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, for example, species elections drawn to specific chemical compounds are defined by a unique set of physical and chemical properties and are prepared by a different method.  Further, the ischemic disease species are distinct because they are drawn to different patient populations. In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect from specie (a) – (b), as defined above, to which the claims shall be restricted if no generic claim is finally held to The reply must also identify the claims readable on the elected species, including any claims subsequently added.  
There is an examination and search burden (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) for these patentably distinct compound species due to their mutually exclusive characteristics (structure, physical and chemical properties, etc.) which require different fields of search.  Further, the patentably distinct ischemic disease species are drawn to different patient populations and thus search queries for one ischemic disease will not encompass the subject matter for all ischemic disease species recited.   
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Multiple Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DENNIS HEYER/Primary Examiner, Art Unit 1628